Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.
3.	Applicant's election with traverse of the species of in the reply filed on 09/21/2022 is acknowledged.  The traversal is on the ground(s) that it wouldn’t be an undue burden to search all of the claims.  This is not found persuasive because the claims recite numerous different methods and it is a burden to search a genus of methods using different reagents, method steps and outcomes.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/21/2022.
5.	Claims 1-10 and 18-32 are under consideration as they read on a process comprising cross-flow microfiltration, dust mite allergens 1-6 hours of extraction time, 20-25 degrees Celsius extraction temperature, 10-14 diavolumes of buffer, and a concentration ration of 1:15. 
6.	Applicant’s IDS document filed on 04/13/2020 has been considered.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0148626 (PTO-892; Reference A) in view of U.S. Patent application publication 2011/0177582 (PTO-892; Reference B) and U.S. Patent Application Publication 2007/0237877 (PTO-892; Reference C).
U.S. Patent Application Publication 2012/0148626 teaches a process of purification used to prepare purified pollen extract, or purified mixture of pollen extracts typically comprise the steps of: optionally mixing pollens originating from different species, if a mixture of pollens is intended to be purified; extracting the pollens by contacting the pollens with extraction solution, typically an aqueous solution such as distilled water or a buffered distilled water solution; separating the aqueous phase from the solid phase, for instance by centrifugation, to recover the aqueous phase which contains the allergens extracted from the pollen (pollen extract); clarifying by filtration the pollen extract; concentrating the pollen extract by passage on a 1-kDa or 5-kDa membrane;  submitting the retentate to ultrafiltration on a 1-kDa membrane with washing with 2.5 volumes of purified water; and filtrating through a 0.22-.mu.m filter to sterilise the purified pollen extract. The purified pollen extract is then typically freeze-dried and formulated into an appropriate pharmaceutical composition, e.g. a tablet (In particular, Example 1). 
The reference teaches that purified allergen extracts, in particular purified pollen extracts and mite extracts, have been previously prepared by extracting the allergens from pollen or house dust mite raw material with an aqueous solution, followed by separation, clarification by filtration, concentration and ultrafiltration on a 1-kDa membrane with washing with 2.5 volumes of purified water. The inventors succeeded in developing an optimized ultrafiltration method which enables for increasing the extent allergen purification without detrimental effect on the quality of the allergen preparation, e.g. protein denaturation. More specifically, analysis of allergen extracts by each of IEF (isoelectric focusing), SDS-PAGE electrophoresis and immunoblots show that the profile of the allergen extracts are unaltered by the modification of the ultrafiltration method. Altogether the protein content and immunological activity of the purified allergen are unchanged. However, when the allergen is a pollen allergen, the optimized ultrafiltration method enables to remove flavonoid below detectable limits. The same method was applied to purify mite allergens, in particular house dust mite allergens, and enabled to increase the level of purity of the allergen preparation. Accordingly, the optimized ultrafiltration method should find general application in the purification of any allergen extracts, i.e. pollen (tree-, grass-, herb-, weed-), insect, venom allergens, mite, animal, and food allergens, venom allergens. The method of preparing purified allergen extract according to the invention may comprise a step of ultrafiltration of an aqueous allergen extract on a 1-10 kDa membrane with at least 5 volumes of purified water. (In particular, paragraphs [0053]-[0058], whole document).
Accordingly, the invention relates to a method of preparing purified allergen extract, which method comprises a step of ultrafiltration of an aqueous allergen extract on a 1-10 kDa membrane with at least 5 volumes of an aqueous solution selected from the group consisting of purified water and a buffered solution, such as an ammonium bicarbonate solution and a phosphate buffered solution. In particular, said ultrafiltration may be performed on a 2-10 kDa, preferably 5-10 kDa membrane, with at least 10 volumes of said aqueous solution. According to an embodiment, at most 30 volumes of aqueous solution may be used. (In particular, paragraph [0061], whole document).
The number of volumes of aqueous solution used for ultrafiltration is expressed by reference to the volume of aqueous allergen extract loaded on the membrane. Preferably in the method of the invention, the ultrafiltration step is performed with a 2-10 kDa membrane, preferably a 5-10 kDa membrane, still preferably with a 5 kDa membrane. Where the aqueous solution is purified water, it is preferred that between 5 and 15 volumes of purified water, still preferably 10, 11, 12, 13, 14 or 15 volumes of purified water, be used for ultrafiltration, as a decrease in allergenicity could be observed with higher volumes of purified water. Where the aqueous solution is ammonium bicarbonate solution or another buffered solution such as phosphate buffered solution, up to 30 volumes of solution may be used without detrimental effect on the allergenicity of the preparation. Higher volumes could be used, but without significant gain in term of extent of purification. Therefore, it is preferred that 10 to 30 volumes, preferably 10 to 20, still preferably 10 to 15 volumes, most preferably 11, 12, 13, 14 or 15 volumes of ammonium bicarbonate solution be used for ultrafiltration. The ammonium bicarbonate solution may contain between about 100 to 150 ppm of ammoniac, preferably about 120 ppm of ammoniac. Such ammoniac contents may be achieved with ammonium bicarbonate solutions with concentration ranging from 0.4 to 0.8 g/L, preferably 0.46 g/L to 0.7 g/L, still preferably 0.5 to 0.6 g/L, most preferably 0.56 g/L.  The method of preparing purified allergen extract may thus comprise a step of ultrafiltration of an aqueous allergen extract on a 5-10 kDa membrane with 10 to 30 volumes of a 0.4 g/L to 0.8 g/L ammonium bicarbonate solution. (In particular, paragraphs [0062]-[0067], whole document).
The claimed invention differs from the prior art in the recitation of continuous diafiltration carried out without adjusting pH of the extraction fluid during said extracting of claim 1 and wherein the continuous diafiltration is carried out with sodium bicarbonate of claim 19.
U.S. Patent application publication 2011/0177582 teaches a method of producing protein isolates from a defatted meal.  The reference teaches that the membrane processing may comprise, for example, an ultrafiltration step to concentrate the protein fraction, followed by a diafiltration step to purify the protein solution by removal of low molecular weight undesirable components. Membranes with molecular weight cut-offs of 3-50 kilodaltons (kDa) may be used. Advantageously, membranes with molecular weight cut-offs of 5-10 kDa are used. Based on the concentration of the protein solution, the concentration factor (CF) in ultrafiltration may be varied from about 2 to about 20, and the number of diavolumes (DV) may also vary from about 2 to about 10. Preferably, the CF and DV values are set at between about 4 and about 5. Preferably, the pH of the diafiltration water is adjusted to the same value as the solution so that no pH change takes place during diafiltration. Preferably, to prevent phenolics from binding to the protein, the ionic strength of the solution is relatively high, for example between about 0.05 and about 0.10 moles/L. If the acid-base reaction has not generated enough NaCl to reach this ionic strength, more may optionally be added. (In particular, paragraph [0029], whole document).
U.S. Patent Application Publication 2007/0237877 teaches a method of producing a high quality protein isolated from oil seeds.  The reference teaches that ultrafiltration is a pressure driven membrane process that concentrates and purifies large molecules. More specifically, a solution is passed through a semi-permeable membrane whose pore sizes have been chosen to reject the large molecules (proteins) in the retentate, and allow the small molecules (impurities) to pass through the membrane into the permeate. Ultrafiltration reduces the volume of the extraction solution. Diafiltration is an extension of ultrafiltration and involves diluting the retentate with a solution to effect a reduction in the concentration of the impurities in the retentate. In one aspect of the invention, the pH of the dilution water added to the diafiltration module via line 37 may be adjusted to be the same value as the spent extraction solution so that the pH of the extraction solution remains unchanged. The net effect of the diafiltration is to wash out more of the impurities from the retentate. It is understood that the diafiltration may be carried out in a batch mode, semi-continuous mode, or a continuous mode. Preferably, the filtration membranes have a molecular weight cut-off of between about 5-50 kilodaltons, and more preferably between about 5-30 kilodaltons, and most preferably between about 5-10 kilodaltons. (In particular, paragraph [0104], whole document).  
It would have been obvious to one of ordinary skill in the art at the time of invention to have used a buffer throughout the ultrafiltration and diafiltration process which has the same pH as the extraction buffer so that no pH change takes place during ultrafiltration and diafiltration in view of the art of U.S. Patent Application Publication 2007/0237877 and U.S. Patent application publication 2011/0177582 which teach that it is advantageous and/or preferable to do so.  
It would also have been obvious to have performed the method of U.S. Patent Application Publication 2012/0148626 further comprising continuous diafiltration because U.S. Patent Application Publication 2007/0237877 teaches that diafiltration is an extension of ultrafiltration and involves diluting the retentate with a solution to effect a reduction in the concentration of the impurities in the retentate. The reference teaches that the net effect of the diafiltration is to wash out more of the impurities from the retentate and it is understood that the diafiltration may be carried out in a batch mode, semi-continuous mode, or a continuous mode.  It would have been obvious to have modified the method of U.S. Patent Application Publication 2012/0148626 to reduce the concentration of impurities in the retentate.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
9.	Claims 6-10 are objected to for dependence upon rejected base claims.
10.	Claims 20-32 appear to be in condition for allowance.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 30, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644